Citation Nr: 9903205	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-41 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left elbow 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant had active service from March 1986 to August 
1993.  This matter was originally before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which denied service connection 
for disorders of both knees, the lumbar spine and the left 
elbow, and which granted service connection for a left leg 
scar (at a noncompensable rate) and for a cervical spine 
disorder which was subsequently reduced by a September 1995 
rating action, from the original 20 percent evaluation, 
effective since August 1993, to a 10 percent evaluation, 
effective December 1, 1995.

The Board previously issued a final decision in June 1997 
which granted restoration of a 20 percent evaluation for the 
cervical spine disability and affirmed the RO's denial of an 
increased evaluation for a cervical spine, in excess of 20 
percent; an increased (compensable) evaluation for a left leg 
scar; and entitlement to service connection for a bilateral 
knee disorder.  The Board then REMANDED the two remaining 
issues on appeal for further development.  The requested 
development was accomplished and these issues, as set forth 
on the title page of this decision, are again before the 
Board for appellate review.


FINDING OF FACT

The appellant has not been shown by competent medical 
evidence to suffer from current lower back or left elbow 
disorders related to service.


CONCLUSION OF LAW

Well grounded claims for service connection for disabilities 
of the lower back and left elbow, have not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1998).  In addition, 
serve connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The threshold question in this case is whether the appellant 
has presented a well grounded claim.  This requires more than 
an allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Also, in order for a 
claim to be well grounded, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir 1996).

Evidentiary assertions by the appellant must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The veteran served on active duty from March 1986 to August 
1993.  Review of the service medical records reveals 
complaints of pain in the right side in February 1987; upon 
physical examination, there was mild tenderness to palpation 
over the right paraspinal and latissimus dorsi muscles.  The 
diagnostic impression was mild muscular back strain.  The 
veteran was again diagnosed with a latissimus dorsi strain in 
April 1991.  The veteran subsequently injured his back and 
left elbow in a June 1993 motor vehicle accident.  The 
separation examination report dated July 1993 indicated that 
the veteran had a lumbar strain with limitation of motion, 
minimal paresthesia of the L5 area bilaterally and that he 
had a left elbow olecranon contusion with paresthesia of the 
C6-7 area.

The veteran underwent VA medical examination for compensation 
purposes in September 1993 and May 1995.  He complained of 
low back pain but did not indicate radicular symptoms.  He 
also complained at the September 1993 examination of his left 
elbow locking up.  Radiographic examination of the low back 
demonstrated no abnormalities and the impression both times 
was negative lumbosacral spine.  The examining physician at 
the May 1995 examination further commented that there were 
conflicting findings concerning the range of motion of the 
lumbar spine and that the veteran was observed to move freely 
without guarded motion of the back when not being examined.  
The left elbow was x-rayed in September 1993, but not in May 
1995.  The elbow x-rays of 1993 showed no abnormalities.  No 
range of motion test results were noted at either examination 
and it is not clear whether the elbow was actually examined 
at either examination.  

As noted in the Introduction to this decision, the Board 
previously remanded this case in June 1997 for further 
development.  Specifically, the veteran was to be afforded VA 
medical examinations for the purpose of determining the 
nature, etiology and extent of the current pathology of the 
veteran's alleged left elbow and low back disorders, if any.  

Review of the claims folder reveals that the veteran refused 
to be examined at the scheduled VA medical facility in 
January 1998.  By letter dated February 1998, the RO informed 
the veteran that the RO had no authority to request 
examinations outside the residential jurisdiction that he 
lived in.  The veteran, himself, could contact the VA 
hospital and request another location; however, if that 
request could not be accommodated then he would have to 
appear for examination at the VA hospital in his residential 
jurisdiction.  He was also notified that "[i]f you fail to 
have a exam your appeal will be rated on evidence of 
record."  No further information was received from the 
veteran.  

As the appellant has not presented medical or competent 
evidence which would justify a belief that it is plausible 
that he has a current low back disorder or left elbow 
disorder that is related to service, the claims must be 
deemed not well grounded and therefore denied.  The Board 
notes that the service medical records reveal several 
incidents of treatment for a low back strain as well as the 
one incident of low back strain and left elbow injury as 
result of the motor vehicle accident in June 1993.  However, 
there is no evidence of a chronic low back or left elbow 
disorder or disability in service.  Nor is there competent or 
medical evidence of a current disability related to service.  
The May 1995 VA examination did not diagnose any current low 
back or left elbow problems which were linked to his period 
of service.

There is no evidence of record, other than the appellant's 
contentions, which link his post-service low back and left 
elbow complaints to his service.  As the appellant is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding any medical causation of his 
claimed disorder(s).  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).


ORDER

Service connection for a low back disorder and left elbow 
disorder, is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

